 
 
I 
108th CONGRESS 2d Session 
H. R. 3824 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2004 
Mr. Renzi introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To facilitate the operation, maintenance, and capital improvement of Camp Navajo, Arizona, by the Arizona Army National Guard. 
 
 
1.Operation, maintenance, and capital improvement of Camp Navajo, Arizona 
(a)Private sector use of camp navajoThe Secretary of the Army shall enter into an agreement with the State of Arizona, acting by and through the Adjutant General of the Arizona Army National Guard, to amend License No. DACA09–3–82–153 between the Secretary and the State of Arizona, which relates to the use of Camp Navajo, the former Navajo Depot Activity, Arizona, by the Arizona Army National Guard as a year-round training and support installation, to authorize the Arizona Army National Guard to use excess capacity at Camp Navajo to provide services and facilities for a fee to private sector entities. 
(b)Construction of facilitiesThe amendment required by subsection (a) shall authorize the construction of facilities at Camp Navajo by private sector entities, except that appropriated funds may not be used for this purpose, and no private entity shall obtain any ownership rights in any customer-funded facilities. 
(c)Termination of contractsAny contract with a private sector entity entered into pursuant to the amended license shall include a provision providing for the termination of the contract in the event Camp Navajo facilities are needed for national defense purposes. 
(d)Hold harmlessContracts with private entities entered into pursuant to the amended license shall contain provisions holding the United States harmless for any liability that may arise due to the private entity utilizing Camp Navajo facilities and holding the private entity responsible for any environmental cleanup and compliance required by their activities at Camp Navajo. 
(e)Treatment of receiptsRevenues generated under contracts with private entities entered into pursuant to the amended license may be deposited in the Camp Navajo fund established by section 26-152 of the Arizona Revised Statutes, but such revenues shall be used only to support the infrastructure and troop programs of the Arizona Army National Guard.  
 
